Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 5 June 1809
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



Quincy June 5th 1809

I was unable to replie to my dear Sisters Letter of May 19th when I received it, being visited by St Anthony, who scourged me most cruelly. I am sure I wished well to the Spanish patriots in their late Struggle for Liberty, and I bore no ill will to those whose tutular saint thus unprovoked beset me. I wish he had been preaching to the fishes who according to tradition have been his hearers, for so ill did he use me, that I came very near loosing my senses—I think he must be a very bigoted Saint, a favourer of the inquisition, and a tyrant, if Such are the pennances of Saints, I hope to hold no further intercourse with them—For four days and Nights my face was so Swelld and inflamed that I was almost blind, it Seemd as tho my Blood boild, untill the third day when I sent for the Doctor, I knew not what the matter was. it confined me for ten days; my face is yet Red but I have rode out to day, and feel much better. I think a little journey would be of service to me, but I find as years and infirmities increase my courage and enterprize diminish. “ossian says Age is dark and unlovely” when I look in my glass, I do not much wonder at the story related of a very celebrated painter Zerweis who it is said died of laughing at a comical picture he had made of an old woman. if our glass flatters as in youth, it tells us Truths in Age. The cold hand of Death has frozen up some of the streams of our early friendships; the congelation is gaining upon our vital powers, and marking us for the Tomb. May we so number our days as to apply our hearts unto wisdom.
“The man is yet unborn, who duly weighs an hour”
When my family were young around me. I used to find more leisure. and think I could leave it with less anxiety than I can now, there is not any occasion for detailing the whys and the wherefores, it is said, if Riches increase, those increase that Eat them, but what shall we say, when the eaters increase without the wealth?
you know my dear sister, if there be Bread enough and to spair, unless a prudent attention manage that sufficiency: the fruits of diligence will be scatterd by the hand of dissipation, no man ever prospered in the world; without the consent and cooperation of his wife. it behoves us, who are parents, or grandparents. to give our Daughters & Granddaughters. when their education devolves upon us, Such an education as shall qualify them for the usefull and domestic duties of Life, that they should learn the proper use, and improvement of Time. Since “Time was given for use, not waste.” The finer accomplishments such as musick, dancing and painting, Serve to sit off and embellish the picture; but the ground work must be formed of more durable coulours,
I consider it as an indispensable requisite; that every American wife, should herself know, how to order, and regulate her family, how to Govern her domesticks, and train up her Children. for this purpose, the all wise creator made woman an help meet for Man and she who fails in these Duties; does not answer the end of her creation.
“Life’s cares are comforts; such by Heaven design’d
they that have none, must make them, or be wretched
cares are employments; and without employ,
The soul is on a rack, The rack of rest;”
I have frequently said to my friends when they have thought me overburdend with cares; I had rather have too much, than too little, Life stagnates without action—I could never bear to merely vegetate, “waters Stagnate, when they cease to flow”
has your Son sent you, or his sister the Letters from the mountains? I think them the finest selection of Letters, which I have ever read. you may with safely recommend them to all your young female Friend’s. I cannot find in them any principle, either of morals manners or Religion. to which I cannot most heartily subscribe, read them and give me your opinion of them.
Mrs T B Adams desires me to say to you, that her regret at not seeing you was mutual, She had a hired Horse and was confined to a weeks stay. She has left behind her one of our dear Sprigs. we miss her much, altho another is comeing forward to supply her place; as lively and as lovely, how they twine around our hearts, and steal our affections, of such said our great teacher, is the kingdom of heaven. our dear valued Friend dr Tufts is raised up to bless us yet a little longer. not yet having done all the good assigned him—may he yet be spared to us.
I want to recommend to your perusal and mr Peabodys a News paper under the tittle of the Boston Patriot; I know my dear Friends are of no party, but that of Truth and Justice. upon the 19 of April a series of Letters and publications were commenced in that paper and are continued to this day. which will serve to inform the unprejudiced mind: and to remove erase those false coulourings which all our Federal papers have thrown over our public affairs for the last 12 months— there is also a review of the late mr Ames writings which have lately been exhibited to the world under the Tittle of the dangers of American Liberty. I inclose one of the papers, If there is not any Body who takes the paper with you, I will endeavour to send you a cause of them, as they have been publishd, by some privat conveyance to mr Harods’s at Haverhill. our Friends here are well, as usual and all desire to be rememberd to you. So does your truly affectionate Sister  
Abigail Adams.